Citation Nr: 9912806	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic sinus 
disease.

2.  Entitlement to service connection for degenerative joint 
disease of the hip, neck, knees and other joints.

3.  Entitlement to service connection for muscle and joint 
pain, due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, due to 
undiagnosed illness.

5.  Entitlement to service connection for memory loss, due to 
undiagnosed illness.

6.  Entitlement to service connection for psychiatric 
disability, due to undiagnosed illness.

7.  Entitlement to service connection for headaches, due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972 and from December 1990 to June 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Although the issue of entitlement to service connection for 
degenerative joint disease of the hip, neck, knees and other 
joints was not certified for appellate consideration, the 
record shows that the veteran has perfected his appeal with 
respect to this issue and has not withdrawn his claim.  
Therefore, the Board will address the issue in the subsequent 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran is not shown to have a chronic sinus 
disability.

3.  The veteran's current degenerative joint disease of the 
neck and hips is not shown or presumed to be related to 
service or any incident therein.

4.  The veteran has been diagnosed with focal myofascial pain 
syndrome, chronic fatigue syndrome and major depression.

5.  The veteran's focal myofascial pain syndrome, chronic 
fatigue syndrome, major depression and headaches have been 
attributed to a diagnosed personality disorder and there is 
no nexus between these current disabilities and the veteran's 
service or any incident therein. 


CONCLUSIONS OF LAW

1.  The veteran's sinus disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  Degenerative arthritis was not incurred in or aggravated 
by service and it may not be presumed to have been incurred 
in service. 38 U.S.C.A.§§ 1101, 1110, 1112, 1113, 5107(West 
1991); 38 C.F.R.§§ 3.303, 3.307, 3.309 (1998).

3.  The claims for service connection for muscle and joint 
pain, fatigue, memory loss, psychiatric disability and 
headaches due to undiagnosed illnesses are legally 
insufficient.  38 C.F.R. § 3.317 (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

4.  The claims for service connection for muscle and joint 
pain, fatigue, memory loss, psychiatric disability and 
headaches on a direct basis, are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his April 1970 pre-induction medical history, the veteran 
indicated that he had chronic tonsillitis, ear, nose and 
throat trouble, that he had a poor memory, and had depression 
or excessive worry.  It was also noted that he had been 
treated by a private physician for a nervous disorder.  The 
accompanying medical examination showed no pertinent 
abnormalities.  

In December 1990, during his second period of service, the 
veteran underwent a psychiatric consultation for complaints 
concerning his being a loner.  There was no psychiatric 
diagnosis and the examiner found him fit for duty.  The 
veteran indicated that he had a cough or sinus infection, but 
denied fatigue or swelling of any body parts in his March 
1991 Southwest Asia Demobilization/Redeployment medical 
evaluation.  He stated that he had no disease or injury while 
in Southwest Asia.  In his March 1991 medical history report, 
the veteran indicated he had had swollen or painful joints, 
and ear, nose or throat trouble, described as post nasal 
drainage.  The accompanying medical examination report notes 
that the veteran had problems with both his upper and lower 
extremities, but shows that his sinus, nose, mouth and 
throat, as well as his extremities, spine, psychiatric and 
neurologic evaluations, were all assessed as normal.  In 
April 1991, a physician noted that the veteran's viral 
syndrome had resolved.  His May 1991 medical history report 
shows that he complained of swollen or painful joints, ear, 
nose or throat trouble, bone, joint or other deformity.  That 
same month he indicated in a Southwest Asia 
Demobilization/Redeployment medical evaluation that he had 
fatigue and swelling of the lymph nodes.  He denied any cough 
or sinus infection at the time.  It was noted that the 
veteran had questionable chronic fatigue syndrome of ten 
years' duration.  A May 1991 report indicates that the 
veteran took a hard jolt in a truck and suffered carpal 
tunnel syndrome symptoms with numbness and tingling in his 
arms, fingers, legs and toes.  The veteran served in 
Southwest Asia from January 8, 1991, to May 22, 1991.

A June 1993 National Guard treatment record shows that the 
veteran gave a two-year history of excessive fatigue, aching 
pain in his joints that was made worse by physical exertion 
and stress.  He was assessed with chronic fatigue syndrome.

During his June 1993 VA orthopedic examination, the veteran 
stated that he had developed neck symptoms twenty years 
previously, after he fell off a gymnastics bar.  He noted 
that he had had some neck stiffness prior to his military 
service and that wearing his helmet in service had made his 
neck stiff.  He complained of intermittent headaches.  He 
also noted some finger tingling in both his hands without a 
history of true radicular symptoms or loss of bowel or 
bladder function.  There was no history of myelopathic 
problems.  He further indicated that he had not injured his 
hip in service, but that he began to experience hip pain five 
to ten years previously without radicular symptoms or bowel 
or bladder dysfunction.  He complained of some occasional 
anterior knee discomfort when he did a lot of heavy labor.  
There was no history of swollen joints.  X-ray studies of the 
cervical spine showed some degenerative joint space loss.  X-
ray studies of his knees indicated a tiny osteophyte in his 
right knee, while those of his hips indicated normal joint 
space width bilaterally.  The examiner diagnosed degenerative 
joint disease (DJD) with an essentially normal orthopedic 
examination and a history of activity-related hip and knee 
discomfort, with normal orthopedic examination.

During his June 1993 VA general medical examination, the 
veteran complained of a constant aching pain in his hips, 
headaches, neck pain, numbness in his arms, hands and fingers 
and a chronic postnasal drip.  He stated that he had injured 
his neck in the early 1970's several years after his 
discharge; he also gave a history of chronic postnasal drip 
and pharyngitis, particularly worse after his 1992 service in 
Panama.  The examiner noted that the veteran had muscle spasm 
and guarding while performing range of motion testing in his 
neck.  Examination with regard to his sinus complaints 
indicated that both nares were clear without sinus 
tenderness.  His nasopharynx was normal.  The examiner 
diagnosed an old neck injury, producing headaches and 
musculoskeletal tenderness of the cervical spine, history of 
mild chronic sinusitis and pharyngitis without current 
findings.  The examiner felt that the veteran's symptoms were 
secondary to an upper respiratory infection and not a chronic 
or allergic infectious process.  There was no evidence of 
neurological disorder and diseases of the peripheral nerves 
were not evident.

An August 1994 VA Gulf Registry examination report shows that 
the veteran complained of fatigue, arthritis, back, neck and 
shoulder problems, headaches and sinus viral infections.  He 
indicated that he experienced difficulty concentrating, 
increased anger, sleep disturbances, problems talking with 
his family and difficulty relating to his friends, as well as 
feeling isolated, alienated or different since his return 
from the Gulf.  He gave a history of an old neck injury, 
memory loss, depression and past thoughts of suicide, as well 
as fatigue, and readjustment difficulties, flashbacks and 
nightmares.  The veteran's ears, nose and throat were all 
assessed as normal.  He had limited cervical spine motion.  
The examiner assessed the veteran as a self-admitted 
"recluse" with "suggestions of Axis II (schizotypal?)."  

VA treatment records dated from October 1994 to August 1996 
show that the veteran had ongoing treatment for persistent 
arthralgias, assessed as fibromyalgia.  An October 1994 
record shows complaints of generalized arthralgias with full 
range of motion in all joints and no evidence of joint 
erythema or tenderness and full muscle strength with a 
nontender spine.  The veteran was also assessed with chronic 
fatigue syndrome, as early as April 1995.  A January 1996 
treatment record shows that he had a ten to fifteen year 
history of chronic fatigue syndrome.  The veteran was also 
initially seen in October 1994 for delayed stress reaction.  
He was easily fatigued and complained of flashbacks of the 
Gulf war.  The examiner noted that the veteran was rather 
vague, evasive, guarded and bizarre with a slight psychomotor 
retardation.  He reported hearing music.  The examiner 
diagnosed the veteran with intermittent alcohol abuse and to 
rule out paranoid schizophrenia, not otherwise specified 
psychosis and dysthymia.  Axis II diagnoses were deferred at 
that time.  Later treatment records show diagnoses of 
schizophrenia, schizotypal and schizoid.  

The May 1996 report of a VA ear, nose and throat examination 
shows that the examiner assessed the veteran with 
intermittent acute sinusitis that was largely asymptomatic at 
that time.  

A May 1996 VA orthopedic examination noted that there was 
evidence of degenerative arthritis of the cervical spine with 
a past history of cervical trauma which may have been 
causative of the arthritis.  While the veteran complained of 
pain in his hands and shoulders, his physical examinations 
were normal with radiographic examination showing nonspecific 
erosion of the base of the right proximal fifth phalanx.  
Intermittent pains in his hips with normal physical 
examination and very minimal degenerative changes consisting 
of only osteophytes in both hips.

At his May 1996 VA general medical examination, the veteran 
complained of sinus drainage and sinus infections associated 
with a sore throat, as well as pain in the upper portion of 
his sacrum and pelvis.  He also noted pain in his neck 
associated with cervical arthritis, as well as discomfort in 
his shoulders and upper back.  The examiner diagnosed 
fatigue, which was most likely related to the veteran's 
extremely poor sleep hygiene with continuously interrupted 
sleep; history of sinusitis that was currently resolved after 
antibiotic therapy and a history of fibromyalgia.  However, 
the examiner noted that the veteran did not meet the criteria 
for fibromyalgia at the time of the examination.  His ischial 
pain was thought to represent a focal myofascial pain 
syndrome.

A November 1997 VA psychiatric examination report notes that 
the veteran was to be assessed for difficulty with his 
concentration and memory loss.  He also complained of joint 
pain, decreased energy, fatigue and headaches.  He had mild 
depressive and anxious symptoms.  The examiner reviewed the 
veteran's claims file prior to the examination and observed 
that he had previously been diagnosed with schizotypical 
personality disorder and had been previously treated for 
alcohol use on an outpatient basis.  The veteran had mild 
psychotic symptoms, reporting auditory hallucinations and one 
episode of a visual hallucination.  On examination he was 
able to name four of five previous presidents and recalled 
three of three objects at five minutes.  He did serial sevens 
with ease and performed well on abstraction.  The examiner 
found that the veteran's symptoms did not meet DSM-IV 
criteria for any Axis I disorder at that time.  The examiner 
opined that the veteran may have had episodes of major 
depression in the past that was in remission at the time of 
the examination and that he might also meet the criteria for 
dysthymia, but that this was difficult to clearly tell 
secondary to Axis II issues.  The examiner further opined 
that the veteran met criteria for schizoid personality 
disorder, and while this made it more difficult for him to 
readjust to civilian life after his service, his service 
experience was not likely to be a causative factor.  The 
veteran was diagnosed with possible dysthymia versus major 
depression, but no current Axis I diagnosis and an Axis II 
diagnosis of schizoid personality disorder.  

VA neuropsychiatric testing, conducted later that month, 
shows that the veteran endorsed most all symptoms of 
depression at very high levels on the Beck Depression 
Inventory.  The examiner opined that it was very likely that 
the veteran's problems with concentration, memory and daily 
living were related to untreated major depression associated 
with schizoidal personality tendencies.  

An addendum to the November 1997 VA psychiatric examination 
notes the neuropsychiatric testing showed that the veteran's 
problems with concentration and memory were likely related to 
untreated major depression associated with schizoidal 
personality disorder.  The examiner deferred to a diagnosis 
of major depression and attributed the veteran's symptoms of 
fatigue to this diagnosis.

The November 1997 VA examination, conducted to clarify the 
issues of chronic fatigue and fibromyalgia, shows that the 
examiner reviewed the veteran's claims file.  The examiner 
noted that it was very difficult to elicit a full history 
regarding the veteran's fatigue, as he tended to change his 
symptoms and time frames quite liberally during the 
examination.  He did give a history of some symptoms of very 
mild fatigue prior to his Persian Gulf service that increased 
during his service and worsened after his return until it 
eventually stabilized.  He reported sleep disturbances, very 
poor short-term memory and decreased concentration.  With 
respect to his fibromyalgia-type symptoms he first noted pain 
in the upper portion of his sacrum and pelvis during the 
Persian Gulf War when he was made to sleep on the barracks 
floor for a prolonged period of time.  He reported headaches 
and a constellation of other symptoms, but denied bowel 
trouble or tender muscles or muscle weakness, except when 
extremely fatigued.  The examiner's impression was that the 
veteran's symptoms were very closely related to his 
psychiatric ailments, specifically his chronic fatigue.  He 
did not classically fit the pattern for fibromyalgia without 
trigger points and tender muscles, but did have one area of 
point tenderness along his right anterior superior iliac 
spine.  The examiner believed a diagnosis of focal myofascial 
pain syndrome was more appropriate given the single area of 
tenderness.  An addendum notes that the examiner reviewed the 
psychiatric examination and neuropsychiatric results and 
found that they confirmed his opinion that the veteran's 
complaints of fatigue were related to the diagnosis of 
depression and schizoid personality disorder.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted for arthritis if it is 
manifested to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater or operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317.

Chronic Sinus Disease

Although the veteran contends that he sustained chronic sinus 
disability in service, and while he complained of postnasal 
drainage on several occasions inservice, there is no 
indication that he was treated for a sinus disability.  
Further his service medical records are negative for any 
diagnosis of such disability.  Moreover, although the June 
1993 VA examiner diagnosed a history of mild chronic 
sinusitis and pharyngitis, there was no current findings and 
it was felt that the symptoms were not secondary to a chronic 
or allergic process, but to an upper respiratory infection.  
The May 1996 VA ear, nose and throat examiner, as well as the 
general medicine examiner, found that the veteran had 
intermittent acute sinusitis and was largely asymptomatic at 
that time.  The record contains no other post-service medical 
evidence of sinus disability.  Therefore, the Board must 
conclude that the veteran's sinus problems in service were 
acute and transitory and resolved prior to discharge without 
residual disability.  Accordingly, the veteran's claim must 
be denied.


Degenerative Joint Disease

Although he repeatedly complained of joint pain, the 
objective evidence of record shows that degenerative 
arthritis of the cervical spine and hips was not manifested 
during service or within one year of his discharge.  
Moreover, the veteran, himself, repeatedly gave a history of 
a neck injury shortly after his discharge from his first 
period of service.  The May 1996 VA examiner noted that this 
injury may have been causative of the arthritis, but did not 
find that the veteran's second period of service may have 
aggravated this disability.  The veteran has not submitted 
any objective evidence reflecting a nexus between his 
degenerative joint disease, first shown by X-ray evidence in 
1993, and his service.  There have been no medical reports to 
indicate that his degenerative joint disease was present 
during his second period of service, or that it was 
aggravated by such service. 

The veteran's statements in support of the claim have been 
thoroughly reviewed.  Again, although the veteran is 
competent to describe symptoms that he has experienced during 
or following service, he is not competent to provide an 
etiologic opinion showing that his current degenerative joint 
disease had its origin in service or was aggravated by such 
service, as this requires medical expertise.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In sum, the veteran has offered no competent medical 
evidence to support his contentions.  Consequently, the Board 
finds that there is no appropriate basis for a grant of 
service connection for degenerative joint disease because 
there is no objective evidence linking it to service or 
otherwise demonstrating that it is of service origin.

Muscle and Joint Pain, Fatigue, Memory Loss, Psychiatric 
Disability and Headaches

With respect to the veteran's claims for service connection 
for muscle and joint pain, fatigue, memory loss, psychiatric 
disability and headaches as due to undiagnosed illnesses, the 
Board notes that in Sabonis v. Brown, 6 Vet.App. 426 (1994), 
the Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Pursuant to 
38 C.F.R. § 3.317, service connection may be granted only for 
undiagnosed disabilities attributed to Southwest Asia service 
during the Persian Gulf War.  Since the veteran has been 
diagnosed with specific disabilities, i.e., focal myofascial 
pain syndrome, chronic fatigue syndrome, major depression or 
his symptoms of memory loss or headaches have been attributed 
to diagnosed illnesses, the Board must conclude that his 
claims for service connection under the provisions of 
38 C.F.R. § 3.317 are legally insufficient.

While the provisions of 38 C.F.R. § 3.317 are inapplicable as 
a matter of law, the Board must consider the veteran's claims 
on a direct basis.  Before the Board may address the merits 
of the veteran's claims it must, however, first be 
established that the claims are well grounded.  In this 
regard, a person who submits a claim for VA benefits shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claims are not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Although the veteran complained of joint pain and fatigue in 
service, and attributes these disabilities, as well as his 
headaches, memory loss, psychiatric disability to his 
service, there is no evidence that he was treated or 
diagnosed with any disability associated with these 
complaints.  Further, he has provided no medical opinion 
linking these disabilities to service.  As noted previously, 
while the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the June 1993 VA examiner 
found his headaches to be a residual of his previous neck 
injury and the November 1997 VA psychiatric examination, VA 
neuropsychiatric testing and a VA examination to evaluate for 
chronic fatigue and fibromyalgia, all indicate that the 
veteran's muscle and joint pain, fatigue, memory loss, major 
depression and headaches are either symptoms of or are the 
result of an underlying personality disorder.  The Board 
notes that personality disorders are not considered to be 
diseases or injuries within the meaning of veteran's benefits 
legislation, and therefore are not eligible for service 
connection.  38 C.F.R. § 3.303(c).

Although the Board has considered and denied the veteran's 
claims for muscle and joint pain, fatigue, memory loss, 
psychiatric disability and headaches on a ground different 
from that of the RO, that is, whether the claims are well 
grounded rather than whether he is entitled to prevail on the 
merits, the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claims were well grounded, 
the RO accorded the appellant greater consideration than his 
claims warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless, and in light of 
the law cited above, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).


ORDER

Service connection for muscle and joint pain, fatigue, memory 
loss, psychiatric disability and headaches, due to 
undiagnosed illnesses is denied.


Service connection for chronic sinus disease, degenerative 
joint disease, muscle and joint pain, fatigue, memory loss, 
psychiatric disability and headaches is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

